      Case 2:20-cr-00231-APG-NJK Document 34 Filed 09/29/20 Page 1 of 3




NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
JAMIE MICKELSON
United States Attorney’s Office
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101
(702) 388-6336

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,           )                    Case No. 2:20-cr-00231-APG-NJK
Plaintiff,                          )
                                    )
       v.                           )                       PETITION FOR ACTION
                                    )                       ON CONDITIONS OF
BRANDON CASUTT                      )                       PRETRIAL RELEASE
Defendant                           )



       Attached hereto and expressly incorporated herein is a Modification Request for Action

on Conditions of Pretrial Release concerning the above-named defendant prepared by Mariah

Bassler-Wide, United States Pretrial Services Officer. I have reviewed the Modification Request

and concur in the recommended action requested of the Court.


       Dated this 29th day of September, 2020.


                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney


                                                          By     /S/                      .
                                                               JAMIE MICKELSON
                                                               Assistant U. S. Attorney
           Case 2:20-cr-00231-APG-NJK Document 34 Filed 09/29/20 Page 2 of 3



PS 8
(Revised 12/04)


                                    UNITED STATES DISTRICT COURT
                                                for the
                                         DISTRICT OF NEVADA

U.S.A. vs. Brandon Casutt                                         Docket No. 2:20-cr-00231-APG-NJK

                           Petition for Action on Conditions of Pretrial Release

       COMES NOW MARIAH BASSLERR-WIDE, UNITED STATES PRETRIAL SERVICES OFFICER,
presenting an official report upon the defendant, Brandon Casutt, who was placed under Pretrial
Services supervision by U.S. Magistrate Judge Elayna J. Youchah on August 25, 2020, on a
personal recognizance bond, with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall report any lost or stolen passport or passport card to the issuing
          agency as directed by Pretrial Services or the supervising officer within 48 hours of
          release.
      3. The defendant shall not obtain a passport or passport card.
      4. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel:
          Travel is restricted to Clark County, NV unless preapproved by Pretrial Services.
      5. The defendant shall maintain current residence and may not move prior to obtaining
          permission from the Court, Pretrial Services or the supervising officer.
      6. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      7. The defendant shall avoid all contact directly or indirectly with any person who is or may
          become a victim or potential witness in the investigation or prosecution, including but
          not limited to: list to be provided by the government with the exception of wife and
          children.
      8. The defendant shall not obtain new bank accounts or lines of credit.
      9. The defendant shall disclose financial information as directed by Pretrial Services or the
          supervising officer.
      10. Report via telephone any instance of COVID-19 symptoms, exposure, and/or quarantine
          immediately to the supervising officer.
      11. Comply with the directives of medical, public health, and government officials with
          respect to a quarantine and/or stay-at-home order.

                  Respectfully presenting petition for action of Court and for cause as follows:

      1. The defendant has received the passport he applied for prior to his arrest.
     Case 2:20-cr-00231-APG-NJK Document 34 Filed 09/29/20 Page 3 of 3




PRAYING THAT THE COURT WILL ORDER THAT THE DEFENDANT’S CONDITIONS OF RELEASE BE
MODIFIED TO INCLUDE THAT THE DEFENDANT SHALL SURRENDER ANY PASSPORT AND/OR
PASSPORT CARD TO U.S. PRETRIAL SERVICES OR THE SUPERVISING OFFICER.

ORDER OF COURT                                    I declare under penalty of perjury that the
                                                  information herein is true and correct.
Considered and ordered this 29th day of           Executed on this 29th day of September,
September, 2020 and ordered filed and             2020.
made a part of the records in the above case.
                                                  Respectfully Submitted,


______________________________                  EO_____________________________
Honorable Elayna J. Youchah                       Mariah Bassler-Wide
U.S. Magistrate Judge                             U.S. Pretrial Services Officer
                                                  Place: Las Vegas, Nevada
